421 So. 2d 194 (1982)
Elvira Bruno COCCARELLO, Individually and As Personal Representative of the Estate of Gio Batta Coccarello, Appellants,
v.
ROUND TABLE OF CORAL GABLES, INC. and Round Table Systems, Inc., Individually and Jointly, Appellees.
No. 81-2692.
District Court of Appeal of Florida, Third District.
November 9, 1982.
Horton, Perse & Ginsberg, Carroll, Halberg & Meyerson, Miami, for appellants.
Richard E. Hardwick, Coral Gables, Daniels & Hicks and Patrice A. Talisman, Miami, for appellees.
Before HENDRY, BASKIN and FERGUSON, JJ.
*195 PER CURIAM.
Where restaurant patron, in the presence of his wife and other customers, choked on food which caused his death the restaurant was not liable. A physician who was also a patron immediately treated the victim to no avail. Employees of the restaurant called a rescue team which arrived within five minutes.
A proprietor of a public place has a duty only to take reasonable action to give or secure first aid after he knows that a patron is ill or injured; he is not required to take any action beyond that which is reasonable under the circumstances. See Personal Representative of the Estate of John Edward Starling v. Fisherman's Pier Inc., 401 So. 2d 1136 (Fla. 4th DCA 1981), citing to Restatement (Second) of Torts § 314 A. The action taken by the proprietor under the circumstances herein was reasonable.
Summary Judgment is AFFIRMED.